— In an action to declare that Local Law No. 42 of the 1981 Local Laws of the County of Suffolk and Local Law No. 4 of chapter 33 of the 1981 Laws of the Town of Islip are unconstitutional, plaintiffs appeal from an order of the Supreme Court, Suffolk County (Vitale, J.), entered March 31, 1982, which denied their motion for a preliminary injunction enjoining enforcement of said laws. Order reversed, without costs or disbursements, and the motion for a preliminary injunction is granted. We direct that the matter be set down for trial on or before May 17, 1982, and that the trial continue from day to day until completed. The case is remitted to Special Term to fix an amount for an undertaking (see CPLR 6312). The allegations of financial hardship and the need to avoid forcing an individual to speculate on the scope of a criminal statute (see Geiger v City of Eagan, 618 F2d 26; Guinness-Harp Corp. v Schütz Brewing Co., 613 F2d 468) establish the need for temporary injunctive relief. In addition, without indicating in any way how we would resolve the issues raised by plaintiffs, we note that arguments similar to those raised in this case have been'found to be meritorious by a Federal District Court (Hoetzer v County of Erie, 497 F Supp 1207). Accordingly we are of the view that the temporary injunction should issue and that the case be tried immediately so that a final resolution of the questions in issue may be expeditiously achieved. Damiani, J. P., Mangano, Gulotta and Niehoff, JJ., concur.